Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 1 ofPage
                                                                        61 1 of 61




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISON

 B.B., a minor, et al,
                                                                Case No.: 5:18-cv-1332-JKP
                 Plaintiffs,

 v.

 OFFICER J. PEREZ #14515, et al,

             Defendants.
 ______________________________________/
        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS
          NOW COME Plaintiffs, by and through counsel, and state as follows:

          Defendants have now moved for sanctions against Plaintiffs, seemingly primarily for

 Plaintiffs’ failure to timely supplement the address of Defendants’                             after

 Plaintiffs located the                          . Because Plaintiffs’ failure is harmless, and where

 Defendants’ have not demonstrated or even alleged any resulting prejudice from the late disclosure

 of the witness’s home address, Defendants motion should be denied.

                                           INTRODUCTION

          By way of background, Plaintiffs briefly will explain how we got here:

 1. Plaintiffs learned there was a                                                  who supposedly

      (according to the Defendant Officers)



                         The defendants obtained a search warrant and raided Plaintiffs’ home.

 2. Plaintiffs were told by Defendant Officers in their depositions that the day after this incorrect

      raid,                                               .”




                                                    1
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 2 ofPage
                                                                        61 2 of 61




 3. This claimed disappearance did not make much sense to Plaintiffs but Plaintiffs could not

    prove the Defendants were being untruthful and so just kind of dealt with it.

 4. Plaintiffs were not given



                                                    ’ explanation of their phones being recycled also

    did not sit well with Plaintiffs, but Plaintiffs again could prove nothing so just dealt with it.

 5. Defendants’ claimed inability to provide an address                 Plaintiffs is another thing that

    did not really make much sense to Plaintiffs, but again Plaintiffs could prove nothing and so

    they just kind of dealt with it.

 6. Plaintiffs did not believe that the                                                  as the one he

    used with the Defendant Officers, because experience with these kinds of cases would suggest

    that              don’t usually last very long – especially the phones used to c

               . This is especially usually true with                     ” and are no

                     So, Plaintiffs did not even bother calling this number even after it was provided

    pursuant to a protective order. In hindsight, Plaintiffs really should have called this number

    months earlier than they did, even if it was a long shot.

 7. In the meantime, Plaintiffs were searching on public records and social media and Google

    trying t

 8. As the discovery cutoff grew nearer and nearer, Plaintiffs grew more and more desperate to

                 since the bulk of their claims seemed to hinge on their ability to challenge search

    warrant affidavit, which could be most strongly argued

                      so undersigned counsel was almost ready to begin driving around the San

    Antonio area and knocking on doors to see if                                                        .



                                                    2
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 3 ofPage
                                                                        61 3 of 61




    Almost out of desperation with less than two weeks before the discovery cutoff, undersigned

                                                                                                . This

    truly was shocking to Plaintiffs.

 9. Undersigned Counsel and the          then had a brief introductory conversation             , both

    surprisingly and thankfully, did not hang up and even agreed to allow undersigned counsel to

                                         .

 10. This was on January 16, 2020, less than two weeks before the discovery cutoff.

 11. During this first day of communication with the CI, the CI said the following, in summary:

     a.




 12. Further, the              the documents referenced in his later-signed affidavit (provided by

    undersigned counsel for             to review at this meeting) and provided undersigned counsel

    with the information that ultimately was attested to by the                        . The CI stated

    he would sign an affidavit but would not appear for a deposition. While Plaintiffs’ counsel was

    typing up the affidavit,        was reading along and telling Plaintiffs’ counsel what to type.

 13. Plaintiffs then attempted repeatedly to get the CI to make good on his word to sign the affidavit,

                               . Undersigned counsel was prepared to take any and all lawful actions

    to document            critical testimony, as is certainly clear by now.




                                                   3
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 4 ofPage
                                                                        61 4 of 61




 14.          finally did sign the affidavit after the close of discovery. Plaintiffs researched the issue

       and believed they did not need to provide it to Defendants since discovery was over, but

       provided it anyway so as not to blindside them in response to their Motion for Summary

       Judgment. (See Exhibit 2, Declaration of Plaintiffs’ Counsel). Had it been signed before the

       discovery cutoff,       originally agreed, it would have been instantly produced to Defendants.

 15. While much of this was going on, a Joint Advisory was due, which put Plaintiffs in a very

       tough spot: Though they have nothing but respect for defense counsel, Mr. Piatt, and his

       sterling reputation, Plaintiffs were extremely concerned that if they would show their cards to

       Mr. Piatt, the Defendant Officers would make it their business to



                                    After all,            had basically affirmed that many of Plaintiffs

       concerns about the Defendants were in fact well-founded, and that the Defendants were being

       quite untruthful in their testimony, affidavit, and reports. On the other hand, Plaintiffs did not

       want to say anything false to the court and certainly wanted to leave open the possibility of

       compelling           a deposition if it came to that. Plaintiffs did their best to straddle this line.

 16. Further, shortly after the Plaintiffs                                to the Defendants, Defendants

       suddenly found many hundreds of pages of discoverable records that had “inadvertently” not

       been produced. This included hundreds of pages of

                              from before Plaintiffs’ home ever came into the picture. This obviously

       proved what Plaintiffs believed all along: that there were                    that existed that were

       not being produced and that the texts                                                           , that

       relate to this case that were either not being provided or were destroyed, perhaps intentionally.




                                                      4
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 5 ofPage
                                                                        61 5 of 61




 17. After some briefing and oral argument, the Court encouraged the parties to work out their

     differences and submit a joint advisory to the Court, which culminated with the Court re-

     opening limited discovery. As it turns out, the respective counsels actually do get along!

 18. With discovery now re-opened, Plaintiffs have subsequently learned the following:

     a. Defendants “most likely” deleted

     b.                               , that he testified he “recycled”, appears not to have been

          recycled based on the paperwork provided by the County. This phone is gone.

     c.                      provided            to a mutually agreed upon data extraction expert but

                 provided this expert with the               . Intentional? Who knows?

     d. Defendants claimed to have had

                 newly subpoenaed                                                                   .

     e. Not only did the County not have a policy to preserve these kinds of                      , but

          they actually had a policy in place to destroy these

                        . 1 This policy is appalling and shocking.

          What is particularly infuriating: None of the above would have come to light, had Plaintiffs

 not tracked down           pressured him to sign his affidavit, and provided it to defendants.

                                     THE INSTANT MOTION

          As this Court is aware, discovery was recently extended in part for the specific purpose of

 deposing         . (ECF # 101; ECF # 102-1). The deposition of the      has now been completed, on



 1
  Separately, but relevant to show the defendants’ good or bad faith in general, who even knows
 how many criminal defendants were deprived of Brady material which was unlawfully deleted due
 to the deputies                                        And the county did not even have a policy
 to preserve this evidence! This is shameful and outrageous and was very likely the reason the
 defendants are being so forceful and, dare we say, vengeful, to preempt any motion filing a
 sanctions motion.

                                                    5
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 6 ofPage
                                                                        61 6 of 61




 August 5, 2020. As is explained herein, Plaintiffs’ failure to supplement the address of Defendants’

                           is both substantially justified as well as demonstrably harmless under Fed.

 R. Civ. P. 37. As such Defendants’ request for sanctions should be denied in full and their sought

 relief should be scrutinized in light of their own glaring discovery omissions.

        While                                                                 ,” (Exhibit 1, Deposition

 Transcript of Defendant Rodriguez, p. 60), as discussed in the attached declaration,

 specifically told Plaintiffs’ counsel that he was

                                                         (Exhibit 2, Declaration of Plaintiffs’ Counsel).

 This clearly suggests Defendants had                         at the time Plaintiffs’ counsel tracked him

 down and spoke with him. Plaintiffs’ counsel only found                   calling the phone number of

                                  . So, while

                                                                                       after the raid was

 unsuccessful, it is now apparent that Defendants likely never bothered

                              . (Exhibit 1, Deposition Transcript of Defendant Rodriguez, p. 19).

        Despite claims of                                   , apparently Defendants are now in contact

 with the     . Defense counsel previously claimed he made “diligent efforts” to locate the       , (ECF

 # 86, p. 4), and told the Court during the telephonic conference that he had no way to

            ecause Plaintiffs’ counsel was withholding this vital information. In reality, the recently

 obtained                            show that the Defendants did not even try                  after the

 15th, the day after the raid, raising some questions about the testified term “d                    and

 counsel’s “diligent efforts.” (Exhibit 2, p. 60; ECF # 86, p. 4). Despite these claims, Plaintiffs

 called the                         provided by the Defendants to ask about the investigation and

 warrant. It must be said that Plaintiffs admit that they did have an address that they should have



                                                     6
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 7 ofPage
                                                                        61 7 of 61




 provided to the Defendants on January 16, 2020; this will be addressed herein, but suffice it to say,

 Plaintiffs fully believed that Defendants already had this address. Plaintiffs also can’t help but

 wonder what Defense Counsel’s “diligent efforts” consisted of,



           Also, it is important to note, that while Defendants now claim they really wanted to take

                             it was noticed in February and that they even prepped for it, and are now

 asking for fees and costs to be assessed against Plaintiff’s, Defendants had never made mention of

 trying to take his deposition during discovery nor had they even responded to any of Plaintiffs’

 counsel’s emails regarding the deposition                 . Even when Plaintiffs’ counsel informed

 Defense counsel of the deposition and of its subsequent cancellation: no response. Only when

 Plaintiffs’ counsel informed defense counsel of the affidavit acquired after the close of discovery

 did defense counsel for the first time make the claim that they really wanted to take

             . Interestingly, while they now make a big deal about it, Defendants did not ever ask

 for the                 or for a copy of the subpoena which was served on          Plaintiffs believed

 at the time that this was simply because the Defendants already had his address and had it all along.

           Further, now the Defendants have produced

            which prove how seriously undersigned counsel takes his path to zealously represent his

 clients. Those

                                , which suggests that the CI is once again working with the Defendants.

           That means that                                                                   and either

 provided             to them                      or took sc          and

 or their counsel. Either way, given that the Defendants’                                         have

 been at issue in the case, Defendants could have and should have just as easily, asked the         for



                                                     7
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 8 ofPage
                                                                        61 8 of 61




                                                               especially if they disprove Plaintiffs’

 allegations. These

                which have now somehow been                                                    while in

 Defendants’ custody and control. But they chose not to request these                          Instead,

 they opted to only request copies of the

        Further, Defendants’ claim that they didn’t know of their duty to produce the

                            of the individual Defendants used to acquire probable cause prior to the

 raid on Plaintiffs’ home in November 2018, until April 2020 after the close of discovery, is without

 merit. (ECF # 86, p. 2, ¶ 4, ¶ 10). Plaintiffs’ discovery requests specifically ask Defendants for any



                                                            (ECF # 86, p. 2, ¶ 2). However, this was

 not a true and accurate response by any means. The correct answer is apparently:

                        before and after,

                                                   Because Defendant Rodriguez only “located” his

                        , Defendants argue they had no duty to produce

                                      ” and that they are “now aware of the materials until late April,

 2020.” (ECF # 86, ¶ 4, ¶ 10). However, under Rule 26(a)(1)(E), “[a] party is not excused from

 making its disclosures because it has not fully investigated the case or because it challenges the

 sufficiency of another party’s disclosures or because another party has not made its disclosures.”

 Plaintiffs requested text messages, Defendants claimed none existed. (Exhibit 3, Defendants’

 Discovery Responses, Rodriguez p. 8 # 11, Smith p. 7 # 11). Defendants’ argument that they were

 not aware of                                            withheld from Plaintiffs related to




                                                   8
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 9 ofPage
                                                                        61 9 of 61




 without merit. (ECF # 86, ¶ 4-6). 2 These should have been disclosed during discovery as they are

 responsive to Plaintiffs’ discovery requests. (Exhibit 4, Plaintiffs’ Requests to Produce).

         Further, the argument that he just “located”               must fail because at no point did

 Defense counsel ever disclose this information to support its existence and temporary

 misplacement. Individuals generally don’t “locate” things that they didn’t know were missing.

 Once again, but for Plaintiff tracking down        , Defendant Rodriguez may never have “located”



         This background is important to show that Defendants bring this motion for sanctions

 essentially for Plaintiffs’ failure to supplement the address of Defendants’            , while at the

 same time Defendants have still not produced all substantive information highly relevant to

 Plaintiffs’ claims, i.e.                              or an explanation for their disappearance. The

 address that was not produced should have been and we are prepared for whatever sanction the

 Court feels is appropriate for this mistake – but Plaintiffs really did believe that the Defendants

 knew this information, even if Mr. Piatt possibly did not. On the other hand, what excuse can

 possibly be made for the Defendants’ deleted records, destroyed phones, and withheld discovery?

         Further,                                             from September and October 2018 are

 preserved, yet the                                        When asked about this, the County’s own

 Rule 30(b)(6) witnesses could not explain how this could happen but testified that the most likely



 2
   It is worth noting that here Defense counsel admits he failed to provide substantive documents
 related           and the investigation of Plaintiffs, allegedly received eight days prior to the close
 of discovery, for approximately two months, claiming the discovery he was required to produce
 “escaped” his “attention” do to “an exceptionally busy week.” (ECF # 86, ¶ 5, ¶ 1; ECF # 68, p. 2)
 (emphasis added). Only once Plaintiffs acquired an                            did Defense “conduct[]
 a review of emails.” (ECF # 86, ¶ 5). Further, defense counsel apparently missed this discovery
 again during his preparation for the d                         , a few weeks after he was allegedly
 provided the documentation related to           of which he failed to provide for two more months
 due his one busy week. (ECF # 86, ¶ 10, ECF # 104, ¶ 10).
                                                   9
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 10 of
                                                                       Page
                                                                          61 10 of 61




  explanation is that November 2018                    either: 1) never existed (which the defendants

  testified they did exist and              prove they exist as well); or 2) were

         Lastly, the Court should be aware that per the Court’s recent Order filed under seal, the

  parties jointly retained an expert to examine the two                      and the

  to determine if                                                                                    .




  It appears that all such                                                     . However, Plaintiffs’

  counsel emailed the expert with some questions, and it appears that                      provided by

  Defendant Smith to the expert was not even                 used by Smith

  in November 2018 – it was only used for              and           ! The expert wrote:

                                    THE MEET AND CONFER

         Mr. Piatt, Mr. Grable, and undersigned counsel had a lengthy telephonic meet and confer

  on Friday July 24, 2020, for close to an hour about the instant motion. During that meet and confer,

  Defendants pointed to several issues that they believed are sanctionable and are described in their

  Motion. (ECF # 104). Plaintiffs address each in turn.

         Allegation 1: Plaintiffs told the Court (ECF #64,) that they could not find    which
         the defendants claim is not true, because Plaintiffs had tracked him down. (ECF # 104,
         p. 4).
                Plaintiffs’ exact words were as follows:




                                                  10
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 11 of
                                                                       Page
                                                                          61 11 of 61




         For reasons which are articulated herein, Plaintiffs did not want to show their entire hand

  to Defendants as to their specific efforts in tracking down        and their conversations with him

  and what had been transpiring, out of fear that Defendants would get to

                                                                Plaintiffs’ counsel that arose from the

  what he believed the                         , and had already done to him. (Exhibit 2, Declaration

  of Plaintiffs’ Counsel). Plaintiffs therefore were stuck in a quandary: We felt we had good reason

  to believe we were dealing with Defendants willing to lie under oath, destroy and/or withhold

  evidence,                                            , so we did not want to tip our hand to the

  Defendants any more than we are required to at least until we have

                   yet we also must be honest with the Court and preserve our right to take the CI’s

  deposition. So, Plaintiffs included what we believed had to be included, without saying more – in

  fact we included what the Defendants were claiming to be true, i.

         Plaintiffs do not hide from their conduct. If we messed up it not providing

         , we apologize and will accept whatever sanction the Court orders. But the relief being

  sought in this motion has little if anything to do with rectifying any such sanctionable conduct.

  Plaintiffs strongly express to the Court that they were in a very tough spot – a unique spot in

  litigation – and were not completely certain how to proceed. The                           has since

  been completed, so what prejudice could possible even be claimed?

              Allegation 2: Plaintiffs’ counsel lied to Defense counsel in a Feb. 5, 2020 email
              stating that Plaintiffs’ counsel had been trying to track                and may
              finally have him served – Defendants’ counsel stated that Plaintiffs’ counsel left
              out a material part of it. (ECF # 104, p. 6-7).
         Same as above; Plaintiffs did not want to tip their hand. Additionally, Plaintiffs were using

  the defendants’ version of events against them: They were the ones falsely claiming that

                  , so that is the version of events Plaintiffs went with in their communications with


                                                  11
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 12 of
                                                                       Page
                                                                          61 12 of 61




  Defendants and defense counsel. Further, this statement is true; Plaintiffs had no obligation to tell

  Defendants about all their efforts

             Allegation 3: Another email on Feb 5, 2020 stated that Plaintiffs’ counsel got him
             served at a new address that “is not listed anywhere” and Defendants claim that
             Plaintiffs’ counsel had it listed somewhere in my file so it is not “new.” (ECF # 104,
             p. 6-7).
         “Not listed anywhere,” means, literally listed or unlisted. In the same way that Peyton

  Manning’s address is “not listed anywhere.” This was at an unlisted address. This discussion of

  the semantics of the word “listed” and “new” does not provide any evidence that Plaintiffs’

  intentionally attempted to conceal information from Defendants related to the

  nor does provide evidence of the requisite prejudice to justify sanctions. Plaintiffs



                 in their supplemental document productions. To the contrary,

                     where he was served with a deposition subpoena. Further, and this really goes

  to the heart of Defendants claims to have not                                  and any conceivable

  prejudice: Defendants did not ask Plaintiffs                  ! It is possible that they asked much,

  much, later, but certainly not at the time, presumably because they already had it.

             Allegation 4: Plaintiffs’ counsel emailed Defense Counsel that Plaintiffs’ counsel
             will need to                       if he does not appear. Then Plaintiffs’ counsel
             didn’t file that motion (because he got the affidavit) which means Plaintiffs’
             counsel lied to him. (ECF # 104, p. 6-7).
         Plaintiffs were going to file the show cause motion.             informed Plaintiffs’ counsel

  that he would not sit for his deposition and he would not sign an affidavit. Plaintiffs’ counsel then

  gave         two choices: Sign an affidavit, or Plaintiffs’ counsel will show cause him for not

  showing up to his scheduled deposition.            eventually signed an affidavit of his testimony.

  But again, if the defendants really wanted to                 why didn’t they raise this issue at the

  time? They instead said absolutely nothing in response to these emails.

                                                   12
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 13 of
                                                                       Page
                                                                          61 13 of 61




             Allegation 5: The texts telling       to sign the affidavit or we’d hall him to court.
             Defendants say that it is a bad faith notice. (ECF # 104, p. 4-5).
         Plaintiffs disagree; that is exactly what they were going to do if he would not either sign

  an affidavit or appear for a deposition. “A party may avail itself of any legal right.” Corley v.

  Southeastern Metals Mfg. Co., 2011 U.S. Dist. LEXIS 92958, at *15 (W.D. La. Aug. 19, 2011);

  see id. at *20-21 (“the threat of legal action is not an instrument of duress unless it is shown that

  the threatening party lacked a reasonable belief in its right of action, even though it may later be

  known that no such right of action existed.”). As this Court noted,            failed to comply with

  his deposition, the Court would show cause him and require him to appear before the Court. (ECF

  # 101, p. 3). Accordingly, requesting        to sign an affidavit of his statements or be required to

  sit for a deposition of which the court would enforce, was not bad faith. It was fair warning.

             Allegation 6: Plaintiffs             to not contact Mr. Piatt; Mr. Piatt says that is
             legal advice. (ECF # 104, p. 11, 16-17).
         There is no legal advice here. Not at all. During our call, Mr. Piatt said it is “legal advice”

  and undersigned counsel said it is a “friendly suggestion.” Either way, nobody in the world could

  reasonably believe that this was “legal advice.” In fact, Plaintiffs specifically                   it

  behooves him to retain counsel; Plaintiffs even offered to pay for the            , if memory serves

  me correctly. Also, I never suggested to                                                             .

             Allegation 7: Plaintiffs didn’t give Mr. Piatt the                   on January 16 and
             Plaintiffs didn’t give him                       .
         As admitted herein, this is true, and Plaintiffs probably should have provided this

  on January 16. But it must be noted, that despite being notified of the subpoena and scheduled

  deposition in February, the Defendants NEVER asked for a copy of the subpoena or for the address

               was served. But Plaintiffs admit they should have provided this address, and this was

  an oversight based on the many moving parts. But Plaintiffs strongly believed at the time and still

  believe to this day based on statements                   that the defendants were already aware of

                                                   13
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 14 of
                                                                       Page
                                                                          61 14 of 61




          However, not serving the subpoena itself on defense counsel, and only informing him via

  email, was the undersigned’s mistake. Plaintiffs’ undersigned counsel does not usually write

  subpoenas personally - usually utilizing either deposition notices or third-party services to handle

  subpoenas. This was an honest mistake and oversight, and in hindsight Plaintiffs are a bit curious

  if the process server is supposed to serve a copy on the defense attorney. But the fact remains that

  Defendants knew Plaintiffs had served a subpoena on              in February and never asked for a

  copy of the subpoena or for the              . Any claimed prejudice now, is simply not real.

              Allegation 8: Plaintiffs lied to the court when they wrote, “Plaintiffs endeavored
              to take the deposition of the
              until after the close of discovery.” (ECF # 104, p. 2, 4, 10, 13, 15).
          This should have said “failed to serve him” instead of “failed to track him down.” This was

  incorrectly worded, and Plaintiffs again apologize for this. As may be obvious to this Court by

  now, undersigned counsel has a staff who helps tremendously with his writing. This one line was

  likely lost in translation when the brief was written and undersigned counsel did not catch it before

  approving it for filing. 3

          Importantly, Defendants do not claim prejudice nor can they. Had they asked for

           when Plaintiffs notified Defendants on February 5, 2020 that had been

  Plaintiffs would have immediately provided it. The defendants did not ask because either a) they

  did not care; or b) they already had it. They could have responded to the undersigned’s emails and

  asked for the subpoena if they cared. They could have demanded that the deposition go forward

  when notified that it would not; they didn’t because they simply did not care. Only when Plaintiffs’


  3
   This brief, on the other hand, is being written in large part by undersigned counsel. The different
  writing styles are probably obvious to the Court.
                                                   14
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 15 of
                                                                       Page
                                                                          61 15 of 61




  counsel informed them of the affidavit did they start to care. Given this factual background,

  Defendants request for sanctions must fail because Defendants do not and cannot demonstrate any

  prejudice from Plaintiffs’ failure to provide the                                       .

                                        LAW AND ARGUMENT

            Pursuant to Fed. R. Civ. P. 26, a party must provide the name and address of each individual

  likely to have discoverable information. Once Plaintiffs learned                              , Rule 26

  required Plaintiffs to disclose the address to Defendants. Because Plaintiffs believed Defendants

  already                                                   to Plaintiffs’ counsel that

                                              Plaintiffs inadvertently failed to disclose the



            “If a party fails to provide information or identify a witness as required by Rule 26(a) or

  (e), the party is not allowed to use that information or witness to supply evidence on a motion, at

  a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

  37(c)(1). The failure to disclose the address relevant to this motion was both substantially justified

  as well as harmless.

            Here, the                        was properly identified as a witness by both sides in initial

  disclosures, the issue at the heart of Defendant’s request for sanctions is that Plaintiffs did not

  supplement newly acquired “information,” i.e. the                                               Because

  Defendants identify zero prejudice resulting from Plaintiffs’ failure, particularly where the

  deposition of the witness has already occurred, this motion should be denied. See Tex. A&M Res.

  Found. v. Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir. 2003) (weighing the four harmlessness

  factors and concluding that the district had not abused its discretion by permitting certain evidence

  to be used at trial despite failure to disclose under Rule 26(a) because prejudice was “negligible”



                                                      15
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 16 of
                                                                       Page
                                                                          61 16 of 61




  where the witness had been “designated properly as a witness before trial” and where “any

  prejudice was cured by the approximately one month during which [the opponent] was allowed to

  examine and respond to the contested evidence”).

         First and foremost, Defendants motion for sanctions to                        as a witness is

  without merit because the “information” that Plaintiffs failed to provide is merely an         . This

  request is wholly disproportionate to the offense and demonstrates another attempt by Defendants

  to do whatever it takes to hide the truth of their interactions with the informant. As discussed, the

  county’s 30(b)(6) representative testified that the missing texts with the informant from the month

  of the raid were mostly likely either deleted or never created. These

               were withheld until after discovery, despite clear Interrogatories requesting



         Defendants cite no case law whatsoever to support their position that a critical witness

  should be struck for merely failing to provide an updated address where the witness was otherwise

  timely disclosed to the opposing party. The only “information” Plaintiffs “fail[ed] to provide” was

  an address, of which the evidence supports that Defendants already had in their possession.

  (Exhibit 2). Further, the deposition already happened. Failure to provide an address of a witness,

  when the witness was already deposed at the parties’ joint request, is harmless. Failing to provide

  information that the opposing party already has, is substantially justified as well as harmless.

         “In determining whether a violation of Rule 26 is harmless or substantially justified, the

  Fifth Circuit considers the following factors: (1) the importance of the evidence; (2) the prejudice

  to the opposing party of including the evidence; (3) the possibility of curing such prejudice by

  granting a continuance; (4) the explanation for the party's failure to disclose.” Maguregui v. ADP,

  LLC, 2017 U.S. Dist. LEXIS 218007, at *3-4 (W.D. Tex. Apr. 10, 2017) (citing Tex. A&M Res.



                                                   16
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 17 of
                                                                       Page
                                                                          61 17 of 61




  Found. v. Magna Transp., Inc., 338 F.3d at 402). “The basic purpose of Rule 26(e) has been to

  prevent a party from being prejudicially surprised by information presented at trial.” EEOC v.

  Mazzanti, 2009 U.S. Dist. LEXIS 35340, at *7-8 (N.D. Miss. Apr. 1, 2009) (citing Reed v. Iowa

  Marine and Repair Corp., 16 F.3d 82, 85 (5th Cir. 1994); Brower v. Staley, Inc., 306 F. Appx. 36

  (5th Cir. 2008)). “A court’s conclusion regarding whether a party’s failure to comply with Rule

  26(a) or (e) was harmless is a matter of discretion.” Hartford Fire Ins. Co. v. Sambrano (In re

  Sambrano), 440 B.R. 702, 707 (Bankr. W.D. Tex. 2010).

         “[C]ourts have permitted evidence disclosed after the discovery deadline to be used where

  the other party has adequate time to prepare and would not suffer prejudice as a result.” In re

  Sambrano, at 711 (refusing to exclude evidence not included on exhibit list where defendant was

  “already familiar with these documents”). Further, “courts have declined to exclude evidence or

  witnesses where the opposing party knew or should have known of an exhibit and its contents or

  the identity of a person and the scope of her testimony well before trial.” Drechsel v. Liberty Mut.

  Ins. Co., 2015 U.S. Dist. LEXIS 153336, at *5-6 (N.D. Tex. Nov. 12, 2015) (citing Kellogg Brown

  & Root Int'l, Inc. v. Altanmia Commercial Marketing Co. W.L.L., 2008 U.S. Dist. LEXIS 97855,

  2008 WL 5114962, at *15 n.22 (S.D. Tex. Dec. 3, 2008) (refusing to exclude evidence where the

  party “has known or should have known of the contents of the [witness] affidavit for months.”).

         Indeed, where both parties list a witness on their witness list, courts have noted the high

  level of difficulty for a party to “realistically claim prejudice or surprise.” EEOC v. Mazzanti, at

  *9 (denying motion to strike witness testimony for failure to supplement where the purpose of

  Rule 26(e) was not “controverted” because the party “knew the[] individuals and the information

  each possessed.”); Maguregui v. ADP, LLC, 2017 U.S. Dist. LEXIS 218007, at 6 (notwithstanding

  a violation of 26(a), “the Court finds that this witness should not be struck because Plaintiff also



                                                  17
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 18 of
                                                                       Page
                                                                          61 18 of 61




  listed this individual as a witness.”); In re Sambrano, 440 B.R. at 708 (no unfair prejudice existed

  in allowing a witness to testify where the defendant included the witness in its witness list but also

  aimed to strike the witness from the plaintiff's witness list); Id. (collecting cases of harmless Rule

  26 violations where opposing party was informed of significance of witness).

         Defendants have not demonstrated any prejudice nor can they. While Defendants claim the



  deposition has taken place and Defendants have had yet another opportunity to gather facts from

                                       . At the same time Bexar County’s 30(b)(6) deposition

  demonstrates further substantive falsehoods from Defendants:

           or they were never actually created. While the discovery process in this case has been

  strained and contested, Defendants repeated failure to produce relevant evidence related to their

  communications with the informant when requested, and opting to produce them only when caught

  having failed to produce hundreds of pages of newly “located” records, is the cause of the issues

  – not Plaintiffs’ failure to provide the                               of which the evidence shows

  Defendants already knew.

                                             CONCLUSION

         Plaintiffs are aware of how bad things may initially look after reading the Defendants’

  instant motion. However, as this played out in real time, Plaintiffs’ sole goal was to fight zealously

  and ethically for their clients, while not tipping their hand unnecessarily to Defendants, whom

  Plaintiffs were sincerely afraid of what they may do. In the event the Court finds we were not as

  forthcoming with the Court as we ought to have been, we sincerely apologize. We meant no

  disrespect to the Court or to Mr. Piatt. We were simply trying to represent our client and include

  as much information as was necessary without tipping our hand unnecessarily to the defense.



                                                   18
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 19 of
                                                                       Page
                                                                          61 19 of 61




  Defendants throw many other stones at Plaintiff’s which can be viewed in a negative light, as

  Defendants have in their motion, or in a more neutral or positive light; Plaintiffs are attempting to

  focus on Defendants main allegations and more importantly on the on the relief sought in the

  instant motion. Importantly, the fact remains that the defendants do not claim they were prejudiced,

  nor do they explain how the relief they are seeking, i.e. the striking of a material witness whom

  they at no point during the discovery process attempted to depose, would cure anything.

          Lastly, the court should know that we did finally take the                                on

  August 5, 2020, though it was extremely difficult,

       . The transcript will be included as an exhibit once it becomes available. We started over an

  hour late when                       . Further, it is worth noting that Defendants wrote to the court

  that they too have supposedly been trying to                , but could not track him down. (ECF #

  86, p. 4). All things considered, the parties have all told the court that they want to take

               and now they have done that.                                would not be equitable or

  fair, though we no longer oppose Defendants request to disallow the affidavit, since we now have

                     . For purposes of this motion, it bears mentioning that




  reason to believe that the defendants officers were not only aware of                      , but had

  perhaps been surveilling him.

          For these reasons, Plaintiffs respectfully request this Court deny Defendants motion for

  sanctions.

  //

  //



                                                   19
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 20 of
                                                                       Page
                                                                          61 20 of 61




                                                   Respectfully Submitted,

                                                   EXCOLO LAW, PLLC

  Dated: August 5, 2020                       By: /s/ Solomon M. Radner
                                                  Solomon M. Radner, Esq.
                                                  Attorney for Plaintiffs
                                                  26700 Lahser Road, Suite 401
                                                  Southfield, MI 48033
                                                  (866) 939-2656
                                                  sradner@excololaw.com




                               CERTIFICATE OF SERVICE
               I hereby affirm that on this 5th day of August 2020, that the foregoing
        document, were filed UNDER SEAL with the Court’s CM/ECF electronic filing
        system, and that I served a copy of said documents via email upon the Defendants
        through their counsel, Robert Piatt at robert.piatt@bexar.org.


                                       /s/ Solomon M. Radner




                                              20
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 21 of
                                                                       Page
                                                                          61 21 of 61




                      EXHIBIT 1
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 22 of
                                                                       Page
                                                                          61 22 of 61

                                      CONFIDENTIAL

                                                                         Page 1

  1                          UNITED STATES DISTRICT COURT
  2                            WESTERN DISTRICT OF TEXAS
  3                              SAN ANTONIO DIVISION
  4        ________________________________
  5        B.B., a minor, et al,
  6                       Plaintiffs,
  7                  v.                                       Case No.
  8        OFFICER J. PEREZ #14515, et al.,                   5:18-cv-1332-OLG
  9                       Defendants.
 10        ________________________________
 11                       VIDEOTAPED DEPOSITION OF JACOB RODRIGUEZ
 12        DATE:               Thursday, October 31, 2019,
 13        TIME:               10:30 a.m.
 14        LOCATION:           Bexar County District Attorney's Office
 15                            101 West Nueva, Civil Division
 16                            Third Floor
 17                            San Antonio, Texas 78205.
 18        REPORTED BY:        Latrice Porter, Notary Public
 19        JOB No.:            3618038
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 23 of
                                                                       Page
                                                                          61 23 of 61

                                       CONFIDENTIAL

                                                                      Page 19

  1                  A   It is going to be at the -- at the best rate
  2        that I can read it, M-A-S-E-D-E.
  3                  Q   And he signed the cooperating individual
  4        agreement on September 12, 2018?
  5                  A   Yes.
  6                  Q   That's just about two months before this
  7        raid?
  8                  A   Correct.
  9                  Q   How many raids prior to this had he helped
 10        you with?
 11                  A   No raids were done prior to that one with
 12        him.
 13                  Q   Okay, had he violated this agreement in any
 14        way prior to you signing this affidavit on November
 15        14, 2018?
 16                  A   No.
 17                  Q   When was the last time you spoke to this
 18        confidential informant?
 19                  A   On the 15th of November last year.
 20                  Q   Okay, so that was immediately -- wait, that
 21        was immediately after this raid?
 22                  A   That was immediately after.
 23                  Q   What did you guys talk about?
 24                  A   We asked him what happened because are you
 25        sure this was the house?             I can go back and talk about

                                    Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 24 of
                                                                       Page
                                                                          61 24 of 61

                                      CONFIDENTIAL

                                                                      Page 60

  1                  Q   Or did you just move on to something else?
  2                  A   No.
  3                             MR. PIATT:       I'll object to the form of
  4        the question.
  5                             THE WITNESS:        The investigation was
  6        still open.
  7        BY MR. RADNER:
  8                  Q   Yeah?   What did you do to further the
  9        investigation?
 10                  A   We looked into, with Deputy Smith, since he
 11        had more access and more of Toy's operation, I asked
 12        him to keep me in the loop with that.               After that,
 13        Joshua disappeared.
 14                  Q   Now this was -- did you ask him how he knew
 15        that that was the house?
 16                  A   Yes.
 17                  Q   And what did he tell you?
 18                  A   That he was taken there.
 19                  Q   So he was actually in the house?
 20                  A   He was actually in the house.
 21                  Q   He told you he was in the house?
 22                  A   That's what he told us.
 23                  Q   And he told you it's that house?             And then
 24        he drove around, and said maybe it's a different
 25        house, but then came back and said, no, it's

                                   Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 25 of
                                                                       Page
                                                                          61 25 of 61




                      EXHIBIT 2
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 26 of
                                                                       Page
                                                                          61 26 of 61




                        DECLARATION OF SOLOMON M. RADNER


  STATE OF TEXAS               )
                               ) SS.
  COUNTY OF BEXAR              )

               I, Solomon M. Radner, being first duly sworn, deposes and states as follows:

   1.   I declare under penalty of perjury that the matters declared herein are based upon my own
        personal knowledge and are true and correct.

   2.   This Affidavit is respectfully submitted in support of Plaintiffs’ Response to Defendants’
        Motion for Sanctions in the matter of B.B. a minor, et al. v. Perez, et al., Case No. 5:18-
        cv-01332, U.S. District Court for the Western District of Texas.

   3.   I first made contact via telephone with the Confidential Informant (hereafter “CI”) involved
        in the above-referenced case, on January 16, 2020, less than two weeks before the
        discovery cutoff.

   4.   During this first day of communication with the CI, the CI stated the following to me, in
        summary:

           a. He was and is afraid of the police;

           b. The police are still watching him and know where he lives;

           c. The police had raided his house, with what he claimed was an invalid warrant, and
              essentially forced him to become a CI;

           d. He is still working with the police;

           e. He would sign an affidavit but would not appear for a deposition; and

           f. He reviewed the documents referenced in his later-signed affidavit (provided by
              myself for the CI to review) and provided me with the information that ultimately
              was attested to by the CI in the CI’s affidavit.

   5.   I then attempted repeatedly to get the CI to make good on his word to sign the affidavit,
        which the CI helped write and reviewed several times before he approved it and it was
        finalized. I was prepared to take any and all lawful actions to document the CI’s critical
        testimony, as is now clear.

   6.   The CI finally did sign an affidavit after the close of discovery. I researched the issue and
        believed my clients, the Plaintiffs, were not obligated to provide it to Defendants since



                                                  1
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 27 of
                                                                       Page
                                                                          61 27 of 61




        discovery was over, but provided it anyway so as not to blindside them in response to their
        Motion for Summary Judgment.

   7.   Pursuant to 28 U.S.C. § 1746, I, Solomon M. Radner, declare under the penalty of perjury
        that the foregoing is true.

  FURTHER, AFFIANT sayeth not.
                                                      By: /s/ Solomon M. Radner
                                                          Solomon M. Radner
  Dated: August 5, 2020




                                                 2
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 28 of
                                                                       Page
                                                                          61 28 of 61




                       EXHIBIT 3
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 29 of
                                                                       Page
                                                                          61 29 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 30 of
                                                                       Page
                                                                          61 30 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 31 of
                                                                       Page
                                                                          61 31 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 32 of
                                                                       Page
                                                                          61 32 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 33 of
                                                                       Page
                                                                          61 33 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 34 of
                                                                       Page
                                                                          61 34 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 35 of
                                                                       Page
                                                                          61 35 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 36 of
                                                                       Page
                                                                          61 36 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 37 of
                                                                       Page
                                                                          61 37 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 38 of
                                                                       Page
                                                                          61 38 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 39 of
                                                                       Page
                                                                          61 39 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 40 of
                                                                       Page
                                                                          61 40 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 41 of
                                                                       Page
                                                                          61 41 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 42 of
                                                                       Page
                                                                          61 42 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 43 of
                                                                       Page
                                                                          61 43 of 61
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 44 of
                                                                       Page
                                                                          61 44 of 61




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

     B.B., A MINOR, LUCIL BASCO AS                  §
     HIS NEXT FRIEND AND ON HER                     §
     OWN BEHALF; AND RAYMOND                        §
     BASCO,                                         §
                         Plaintiffs                 §
                                                    §
     v.                                             §             CASE NO. 5:18-cv-1332
                                                    §
     OFFICER J. PEREZ #14515;                       §
     OFFICER E. ZANDER; OFFICER                     §
     P. HARDEMAN; SERGEANT JAMES                    §
     HANCOCK # 9130; OFFICER J.                     §
     RODRIGUEZ #30053; OFFICER B.                   §
     WOLFE #13031; OFFICER B. SMITH                 §
     # 20790; OFFICER A. URIEGAS #4038;             §
     OFFICER E. RICHARDS #2801;                     §
     OFFICER G. TREVINO; OFFICER C.                 §
     DAVIS; JOHN DOE CONFIDENTIAL                   §
     INFORMANT; DRUGS AND                           §
     ENFORCEMENT AGENCY JOHN                        §
     DOE AGENTS 1-10; BEXAR COUNTY                  §
     SHERIFF’S OFFICE JOHN DOE                      §
     OFFICERS 1-5; TEXAS DEPARTMENT                 §
     OF PUBLIC SAFETY JOHN DOE                      §
     OFFICERS 1-10.                                 §
                          Defendants                §

     DEPUTY BRYAN SMITH’S ANSWERS TO PLAINTIFFS’ INTERROGATORIES

          To: Plaintiffs, by and through their attorney of record, Solomon Radner, Excolo Law,

  PLLC; 26700 Lahser Road, Suite 401; Southfield, Michigan 48033.

          Defendant Bryan Smith serves the attached answers pursuant to Rule 33 of the Federal

  Rules of Civil Procedure.




                                               1
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 45 of
                                                                       Page
                                                                          61 45 of 61




                                           Respectfully submitted,

                                           JOE D. GONZALES
                                           Bexar County Criminal District Attorney

                                           By: /s/ Robert W. Piatt III
                                                ROBERT W. PIATT III
                                                SBN: 24041692
                                                Assistant District Attorney
                                                101 W. Nueva – Civil Division
                                                San Antonio, Texas 78205
                                                (210) 335-2139 – Telephone
                                                (210) 335-2773 – Fax
                                                robert.piatt@bexar.org


                               CERTIFICATE OF SERVICE

          I do hereby certify on the 9th day of July, 2019, I served the following answers by
  electronic mail upon the following:

        Solomon Radner
        EXCOLO LAW, PLLC
        26700 Lahser Road, Suite 401
        Southfield, MI 48033
        T: (248) 291-9712
        sradner@excololaw.com



                                                  /s/ Robert Piatt
                                                  Robert W. Piatt III




                                              2
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 46 of
                                                                       Page
                                                                          61 46 of 61




                                              ANSWERS


  INTERROGATORY NO. 1: Identify the person(s) answering these interrogatories, including

  anyone giving assistance in any way.

  ANSWER: None, other than counsel.



  INTERROGATORY NO. 2: State the name, address, and years of attendance and graduation

  for each school you have attended, starting with high school and including college, junior

  college, technical school, and all law enforcement training, including any seminar training that

  might be characterized as “on the job” or “in-service training.”

         For each, set forth the following:

         (a) The nature, substance, and description of the training you received, including the

             inclusive dates of the period during which you received training;

         (b) The name and address of each and any program or specialized school you attended to

             receive such training;

         (c) The dates of attendance at each such program or specialized school;

         (d) The nature and substance of the training offered at each such program or specialized

             school; and

         (e) The degree, license, or certificate, if any, that you received from each such program

             or specialized school.

  ANSWER: Defendant objects that the information sought in this interrogatory is not

  reasonably related to any claim or defense, and, accordingly, answering this interrogatory

  would require an unreasonable amount of time to fulfill in relation to the reasonable needs

  of the case.

                                                   3
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 47 of
                                                                       Page
                                                                          61 47 of 61




  INTERROGATORY NO. 3: State the name and address for each of your employers since high

  school, setting forth:

          (a) The nature, substance, and description of your work and duties, including the name,

              address, title, and role for each individual who supervised you at each such place of

              employment and the inclusive dates of employment at such place of employment;

          (b) The reason for leaving each such place of employment.

  ANSWER: Defendant objects that the information sought in this interrogatory is not

  reasonably related to any claim or defense, and, accordingly, answering this interrogatory

  would require an unreasonable amount of time to fulfill in relation to the reasonable needs

  of the case.



  INTERROGATORY NO. 4: Please provide the names, addresses, and rank of the individuals

  responsible for interviewing, investigating, hiring, and supervising you at the El Paso Police

  Department.

  ANSWER: I am not employed by the El Paso Police Department.



  INTERROGATORY NO. 5: Have you ever been or are you currently the subject of or the

  defendant in any inquiry, complaint, disciplinary action, or other administrative action or of a

  lawsuit, either civil or criminal? If so, please set forth:

          (a) The nature, substance, and description of each inquiry, complaint, disciplinary action,

              or other action;

          (b) The name, address, and telephone number of each complainant/plaintiff.



                                                      4
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 48 of
                                                                       Page
                                                                          61 48 of 61




  ANSWER: Defendant will supplement.



  INTERROGATORY NO. 6: Describe in complete detail your understanding of what this

  lawsuit is all about, specifically and chronologically how the incident, which gave rise to this

  lawsuit occurred, what you did or did not do, and what your involvement was, if any, with the

  allegations set forth in the complaint.

  ANSWER: Defendant objects to the request that he “[d]escribe in complete detail” his

  “understanding of what this lawsuit is all about” and “what [he] did or did not do” as both

  overly broad and vague. Defendant cannot possibly be expected to draft a missive for the

  Plaintiffs containing an entire chronology and an exhaustive explication of all aspects of

  “what this lawsuit is all about.”

         Subject to and without waiving the foregoing objection, Deputy Smith responds as

  follows: Please refer to my report, which was submitted to Plaintiffs through my counsel.



  INTERROGATORY NO. 7: Was there any reason to believe that plaintiff was involved in any

  illegal activity? Do you feel it was reasonable suspicion or probable cause? What illegal activity

  was it, cite to a statute, ordinance, or law. At what point did you believe that illegal activity was

  afoot, and how did you come to this belief?

  ANSWER: Based on information from a credible informant, we had reason to believe

  illegal activity was occurring in the residence; specifically, that drugs and drug money were

  being stored there, and that an individual named Saeid Aboudeh was guarding the house.

  A judge signed the search warrant.




                                                   5
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 49 of
                                                                       Page
                                                                          61 49 of 61




  INTERROGATORY NO. 8: Did you observe or witness the allegations alleged in this lawsuit,

  being perpetrated by any others? If so, state specifically what you observed others do and

  identify them to the best of your ability including address, phone number, email address, badge

  number, employment, etc. This interrogatory includes but is not limited to the other parties.

  ANSWER: Defendant will supplement, but specifically as to the allegations in the lawsuit:

  Mrs. Basco was not in handcuffs for more than ten minutes. This is know because of the

  timing after the warrant was signed at 3:42 that day: it took time to brief the team

  beginning at about 4:00 p.m., then travel to the location. The location was secured at 4:17.

  I requested a case number at 4:32. Further, I observed the child running around playfully

  while all of the agents were there. He was hanging onto a DEA agent’s leg and having a

  good time. I believe that agent was David Galvan.



  INTERROGATORY NO. 9: Identify everyone whom you believe has any information related

  to the incident that is the subject of this litigation, state what information you believe they have,

  and why you believe they have this information. Identify all such individuals to the best of your

  ability including address, phone number, email address, badge number, employment, etc. This

  interrogatory includes but is not limited to the other parties.

  ANSWER: Defendant objects to the request that he identify each and every person with

  information “related to the incident” as overly broad and would require an unreasonable

  amount of time to fulfill in relation to the reasonable needs of the case.

         Subject to and without waiving the foregoing objection, Deputy Smith responds as

  follows: Please refer to Defendants’ answers to interrogatories, initial disclosures, and all

  documents produced therewith or in response to requests for production.



                                                    6
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 50 of
                                                                       Page
                                                                          61 50 of 61




  INTERROGATORY NO. 10: Identify all people with whom you have communicated about the

  incident that gives rise to this lawsuit, the allegations set forth in the operative complaint, and

  this lawsuit in general.

  ANSWER: I communicated about the incident in the form of a report that I prepared,

  which has been provided to Plaintiffs through my counsel.



  INTERROGATORY NO. 11: Have you published on any social media or sent any emails,

  texts, twitter messages, facebook messages, myspace messages, KiK messages, snapchat

  messages, WhatsApp messages, any other messages texts, emails, or any other written

  communication to anyone regarding, concerning, or referencing the incident that gives rise to

  this lawsuit, the allegations set forth in the operative complaint, or this lawsuit in general? If so,

  please attach copies, or state why copies cannot be attached. Further, for each source identified,

  state whether you would agree to sign an appropriate authorization so we may subpoena relevant

  content directly from the sources identified.

  ANSWER: No.



  INTERROGATORY NO. 12: Identify all cell phone companies with which you have

  possessed or regularly used a cell phone from the date of the allegations in this lawsuit through

  present day.

  ANSWER: Defendant objects that this interrogatory is intrusive and harassing and seeks

  information that, if disclosed, would compromise the Defendant’s safety as a law

  enforcement officer.       Defendant further objects that the information sought in this



                                                    7
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 51 of
                                                                       Page
                                                                          61 51 of 61




  interrogatory is not reasonably related to any claim or defense, and, accordingly,

  answering this interrogatory would require an unreasonable amount of time to fulfill in

  relation to the reasonable needs of the case.



  INTERROGATORY NO. 13: Identify all email addresses with which you have sent or

  received any emails from the date of this lawsuit through today, and for each email address

  listed, identify the email’s host server (IE, Google, Yahoo, etc). For each please state your

  username or username from the date of the allegations in this lawsuit through today, when each

  username was created, and whether you have deleted anything from any account, and if so, what

  was deleted and why.

  ANSWER: Defendant objects that this interrogatory is intrusive and harassing and seeks

  information that, if disclosed, would compromise the Defendant’s safety as a law

  enforcement officer.    Defendant further objects that the information sought in this

  interrogatory is not reasonably related to any claim or defense, and, accordingly,

  answering this interrogatory would require an unreasonable amount of time to fulfill in

  relation to the reasonable needs of the case.



  INTERROGATORY NO. 14: Do you have any social media accounts, such as Snapchat,

  Facebook, MySpace, Twitter, WhatsApp, KiK, or any others? For each please state your

  username or username from the date of the allegations in this lawsuit through today, when each

  username was created, and whether you have deleted anything from any account, and if so, what

  was deleted and why.




                                                  8
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 52 of
                                                                       Page
                                                                          61 52 of 61




  ANSWER: Defendant objects that this interrogatory is intrusive and harassing and seeks

  information that, if disclosed, would compromise the Defendant’s safety as a law

  enforcement officer.     Defendant further objects that the information sought in this

  interrogatory is not reasonably related to any claim or defense, and, accordingly,

  answering this interrogatory would require an unreasonable amount of time to fulfill in

  relation to the reasonable needs of the case.



  INTERROGATORY NO. 15: State with particularity any and all physical contact that either

  you had with Plaintiff(s) or that anyone else had with Plaintiff(s). Include in your response any

  medical attention or care, if any, that was provided by you or by anyone else to Plaintiff. Also

  state whether or not you believe any and all force used by you and everyone else was objectively

  reasonable, and if so, why.

  ANSWER: Defendant will supplement.



  INTERROGATORY NO. 16: In hindsight and utilizing all knowledge you have learned since

  the incident that gives rise to this lawsuit, is there anything you would have done differently? If

  so, what and why?

  ANSWER: Defendant objects that the information sought in this interrogatory is not

  reasonably related to any claim or defense because the constitutionality of Defendant’s

  actions are not evaluated from the perspective of “hindsight” and “utilizing all knowledge

  … learned since the incident.” Accordingly, answering this interrogatory would require an

  unreasonable amount of time to fulfill in relation to the reasonable needs of the case.




                                                  9
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 53 of
                                                                       Page
                                                                          61 53 of 61




  INTERROGATORY NO. 17: Sate in your own words whether you believe you did anything

  wrong, related to the allegation in the operative complaint.

  ANSWER: No. Please refer to my Answer to Plaintiffs’ complaint.



  INTERROGATORY NO. 18: Based on your understanding of the incident that is the subject of

  this litigation and in general on your understanding of the allegations set forth in the operative

  complaint, which person, people, or entities are responsible, even slightly, for the damages

  and/or harm Plaintiff(s) alleged to have suffered? In other words, if you believe we sued the

  wrong people or entities, please identify who the correct ones are, and why you believe they bear

  responsibility.

  ANSWER: Defendant objects that this interrogatory is a trap in that it presumes that

  Plaintiffs have suffered damages and harm and asks the Defendant to endorse that

  position. Accordingly, Defendant will not answer it.



  INTERROGATORY NO. 19: At the time of the incident alleged in Plaintiffs’ Complaint, was

  there in effect one or more insurance agreements, collective bargaining agreements, or any other

  agreements or understandings under which any person carrying on an insurance business or any

  insurance pool or self-insurance program or pool may be liable to satisfy part or all of a

  judgment that may be entered in this action or to indemnify or reimburse payments made to

  satisfy the judgment? If so, please set forth a description of each such policy, including the name

  and address of the company issuing each such policy; the policy number of each such policy; the

  effective dates of the policy; the exact identity of each named insured as set forth on each such

  policy; the limits of bodily injury and liability coverage of each policy; the substance of any



                                                  10
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 54 of
                                                                       Page
                                                                          61 54 of 61




  disclaimer of liability contained in each such policy; and any Reservation of Rights letters issued

  in this case.

  ANSWER: Defendant objects on the basis that neither the existence nor the amount of

  insurance held by a government entity is subject to discovery. Please refer to Section

  101.104 of the Texas Civil Practice and Remedies Code.



  INTERROGATORY NO. 20: What is your understanding of who will be liable to pay for your

  defense, compensatory judgment, punitive judgment, costs and attorney fees in the event that the

  Plaintiff is victorious?

  ANSWER: I suppose Bexar County because I was acting under color of law.



  INTERROGATORY NO. 21: Did you hear directly from the informant any information which

  lead up to the search of Mrs. Basco’s home? If yes, please describe in detail what information

  you discovered. If you did not hear any information directly from the informant, please describe

  in detail what information you heard regarding Mrs. Basco’s home and from whom.

  ANSWER: Please refer to my report, which has been provided through my counsel.



  INTERROGATORY NO. 22: Please list all other cases/investigations in which this informant

  gave information. Please also describe what information this informant gave in those cases. Did

  any of those cases result in an arrest or conviction.

  ANSWER: The confidential informant provided information regarding a store on West

  Avenue     and    IH-10    in   San    Antonio,    “Woody’s    Cell   Phone     Repair,”    where

  methamphetamine was being sold. As it turns out, the San Antonio Police Department also



                                                    11
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 55 of
                                                                       Page
                                                                          61 55 of 61




  was looking into this location. I was able to confirm that this information was correct.

  Recently several search warrants have been executed on multiple targets based on the

  information about the West Avenue location that was confirmed. Several arrests were

  made, and the criminal cases are pending. In another matter, the confidential informant

  told us that a certain individual was selling narcotics and confirmed that information by

  conducting a “buy” of drugs from that individual while we observed. That case did not

  result in an arrest or conviction.



  INTERROGATORY NO. 23: Did you ever have any description of Saied Aboudeh before the

  search of Mr. and Mrs. Basco’s home, and did you know Saied Abdoudeh was a male?

  ANSWER: Please refer to my report.



  INTERROGATORY NO. 24: Why was Mrs. Basco handcuffed?

  ANSWER:       It is standard procedure when executing a search warrant under these

  circumstances.



  INTERROGATORY NO. 25: Were you present when the entry team forced entry into the

  home? Please describe in detail the entire episode from when they arrived at Mr. and Mrs.

  Basco’s home until they left.

  ANSWER: Yes. Defendant will supplement.




                                             12
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 56 of
                                                                       Page
                                                                          61 56 of 61




                      EXHIBIT 4
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 57 of
                                                                       Page
                                                                          61 57 of 61




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISON

  B.B., a minor, et al,                        §
                                               §              Case No.: 5:18-cv-1332-OLG
          Plaintiffs,                          §
                                               §              Hon. Orlando L. Garcia
  v.                                           §
                                               §
  OFFICER J. PEREZ #14515, et al.,             §
                                               §
          Defendants.                          §


  PLAINTIFFS’ FIRST SET OF INTERROGATORIES AND REQUESTS TO PRODUCE
             DIRECTED TO DEFENDANT OFFICER J. RODRIGUEZ

          NOW COMES Plaintiffs, E.R and B.B., a minor, LUCIL BASCO as his next friend and

  on her own behalf; RAYMOND BASCO, by and through their Attorneys, SOLOMON M.

  RADNER and EXCOLO LAW, PLLC and under Rules 33 and 34 of the Federal Rules of Civil

  Procedure (FRCP) submit their First Set of Interrogatories and Requests to Produce to Defendant,

  OFFICER J. RODRIGUEZ, to be answered within thirty (30) days.

          The requested information shall include all matters personally known to you or in your

  possession and control. Please note that while these Interrogatories are addressed to you, they are

  intended to and shall embrace and include any and all agents, servants, employees, representatives,

  private investigators and others who are in possession of or who may have obtained information

  for you on your behalf.

          These Interrogatories shall be considered continuing pursuant to FRCP 26(e), and

  supplemental answers thereto shall be required if Defendant either directly or indirectly obtains

  further or different information from that upon which the answers are based from the time they are

  filed until trial of this matter.


                                                   1
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 58 of
                                                                       Page
                                                                          61 58 of 61




  INTERROGATORY NO.25: Were you present when the entry team forced entry into the home?

  Please describe in detail the entire episode from when they arrived at Mr. and Mrs. Basco’s home

  until they left.

  ANSWER:



                      REQUESTS FOR PRODUCTION OF DOCUMENTS

  REQUEST FOR PRODUCTION NO. 1: Any and all police reports, records, notes,

  memorandums, witness statements, investigation reports, diagrams, video tapes, photos taken at

  the scene, and recordings regarding, or related to, the incidents which are the subject of Plaintiffs’

  Complaint.

  ANSWER:



  REQUEST FOR PRODUCTION NO. 2: Any and all documents that you maintain or

  maintained as personal records, notes and/or diaries regarding any matter set forth in Plaintiffs’

  Complaint, including all documents, emails, memoranda, notes, text messages, recordings,

  statements, video or audio recordings, or any other materials.

  ANSWER:



  REQUEST FOR PRODUCTION NO. 3: Any and all statement reports of experts retained by

  you to provide expert testimony concerning the incidents detailed in Plaintiffs’ Complaint.

  ANSWER:




                                                    9
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 59 of
                                                                       Page
                                                                          61 59 of 61




  REQUEST FOR PRODUCTION NO. 4: Any and all documents, procedures, emails,

  memoranda, notes, text messages, recordings, statements, video or audio recordings, or any other

  materials, that are referenced, requested, or described in Plaintiffs’ Interrogatories, and/or that you

  reviewed to assist you in answering Plaintiffs’ Interrogatories.

  ANSWER:



  REQUEST FOR PRODUCTION NO. 5: Any and all insurance policy and/or collective

  bargaining agreement documents defining the policy limits and any declaration pages, relative to

  any policy or agreement which may satisfied any part of any judgment in this matter. Attach any

  Reservation of Rights letters or any other writing(s) conveying any sort of limitation of coverage

  or indemnification in this matter.

  ANSWER:



  REQUEST FOR PRODUCTION NO. 6: Any and all emails, texts, tweets, facebook messages,

  myspace messages, KiK messages, snapchat messages, WhatsApp messages, any other messages

  sent you sent or received or viewed by you, or any other written communication whether or not

  you were a party to such communication, concerning, or referencing the incident that gives rise to

  this lawsuit, the allegations set forth in the operative complaint, or this lawsuit in general.

  ANSWER:



  REQUEST FOR PRODUCTION NO. 7: Please produce any contracts, memos, emails or any

  other digital or physical writings mentioning or referencing indemnification or defense of lawsuits.

  ANSWER:



                                                    10
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 60 of
                                                                       Page
                                                                          61 60 of 61




  REQUEST FOR PRODUCTION NO. 8: Please produce any ‘reservation of rights’ letter

  received in connection to the complained of incident that is the subject of this litigation.

  ANSWER:



                                                        Respectfully submitted,

                                                        EXCOLO LAW, PLLC

                                                    By: /s/ Solomon M. Radner
                                                         SOLOMON M. RADNER (P73653)
                                                         Attorney for Plaintiff
                                                         26700 Lahser Road, Suite 401
                                                         Southfield, MI 48033
                                                         (248) 291-9712




                                                   11
Case 5:18-cv-01332-JKP-RBF
        Case 5:18-cv-01332-JKP
                            Document
                               Document
                                     110-1
                                         155
                                           *SEALED*
                                              Filed 12/29/20
                                                        Filed 08/05/20
                                                               Page 61 of
                                                                       Page
                                                                          61 61 of 61




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISON

  B.B., a minor, et al,                       §
                                              §              Case No.: 5:18-cv-1332-OLG
          Plaintiffs,                         §
                                              §              Hon. Orlando L. Garcia
  v.                                          §
                                              §
  OFFICER J. PEREZ #14515, et al.,            §
                                              §
          Defendants.                         §
                                              §




                                 CERTIFICATE OF SERVICE

         On May 22, 2019, I served a copy of Plaintiffs’ First Sets of Interrogatories and Requests
  for Production of Documents directed to Defendants James Hancock, J. Rodriguez, C. Davis, E.
  Richards, B. Smith, G. Trevino, A. Uriegas, and B. Wolfe, in the above captioned matter, by e-
  mail and by First Class Mail by enclosing the same in an envelope with sufficient postage to:


                                     ROBERT W. PIATT, III
                                     Assistant District Attorney
                                     101 W. Nueva – Civil Division
                                     San Antonio, Texas 78205

                                     Email: robert.piatt@bexar.org




                                       /s/ Kathryn Moore
                                           Kathryn Moore
